ST. PAUL, J.
Defendant is a teacher in the public schools of the City of New Orleans, and her salary was seized to satisfy a judgment herein rendered. She has enjoined the seizure on the ground that her salary is exempt from seizure under Article 644 of the Code of Practice.
That article (amended by Act 123 of 1876) declares that “money due for the salary of an officer” cannot be seized under an execution, and the only question is whether defendant is an “officer” within the meaning of the statute.
An officer is one who holds an office, and it is unnecessary for the purpose to pursue an inquiry as to what essential features enter into the definition of a public officer; suffice to say that when the Legislature itself declares that certain public employees hold office, that declaration alone furnishes a sufficient definition of the nature of that particular employment.
So, when the Legislature declares that those holding a certain position under a public board shall be regarded as permanent employees of said board and ‘ ‘ shall not be removed from office” except in a manner pointed out by law, that alone constitutes ample and binding authority that the employment as held is an “office” and the incumbent an office-holder.
*497June 15, 1910.
Rehearing refused June 27, 1910.
Section 1 of Act 166 of 1908 declares that all teachers in the public schools shall be regarded as permanent employees of the School Board, and “shall not be removed from office,” except in the manner and form prescribed in the act creating said School Board. This fixes the status of a teacher in the public schools as an “officer,” and the salary of said office is exempt from seizure.
It is, therefore ordered that the judgment appealed from be reversed, and it is now ordered that the injunction herein issued on February 16, 1910, be perpetuated, and that plaintiff and the Constable of the First City Court be ordered to release the seizure herein levied upon the" salary of defendant as a teacher in the public schools. Plaintiff-appellee, to pay the costs of this appeal and all costs of the court a qua growing out of said injunction proceedings.
Dufour, J., concurs.
Godchaux, J., concurs.